Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 1 of 9 PageID 1



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISON

                                                      CASE NO.:

                                                      CLASS/COLLECTIVE ACTION

 DARYL E. HUGHES, individually
 and on behalf of all those similarly
 situated,

                       Plaintiffs,
 vs.

 AMBI PAVING, LLC. and
 DHARAM DEOCHAND,

                       Defendants.
                                                      /

                PLAINTIFF’S COLLECTIVE ACTION COMPLAINT
                       AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff, DARYL E. HUGHES, (“Mr. Hughes”), individually and

 on behalf of all other similarly situated employees, by and through undersigned counsel,

 hereby files his Collective Action Complaint and Demand for Jury Trial against AMBI

 PAVING, LLC., (“AMBI”), and DHARAM DEOCHAND, (“Mr. Deochand”), and states

 as follows:

                                I.      INTRODUCTION

        1.      This is a collective action under the Federal Fair Labor Standards Act, for

 failure to pay overtime wages in violation of the Fair Labor Standards Act, as amended, 29

 U.S.C. Section 201, et. seq. (hereinafter “FLSA”).




                                             1
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 2 of 9 PageID 2



         2.     This lawsuit is not dealing with mere chattels or articles of trade but with

 the rights of those who toil, of those who sacrifice a full measure of their freedom and

 talents to the use and profit of others, in this case-AMBI. Those are the rights that Congress

 has specially legislated to protect in the Fair Labor Standards Act.

         3.     The FLSA prevents the exploitation of a class of workers who are in an

 unequal position with respect to bargaining power and are thus relatively defenseless

 against the denial of a living wage is not only detrimental to their health and wellbeing but

 casts a direct burden for their support upon the community. What these workers lose in

 wages the taxpayers are called upon to pay.

         4.     Because of such unequal bargaining power, the Class Representative, Mr.

 Hughes, brings this action on behalf of himself as well as other similarly situated

 employees who were employed by AMBI as laborers and paid an hourly rate (hereinafter

 referred to as “Laborers”).

         5.     The Class Representative will seek conditional certification and notice to

 an opt-in class of “Laborers” who are or were employed by AMBI at its Orlando, Florida

 location during the three years preceding the filing of the Complaint; were paid an hourly

 rate; and were not properly paid overtime wages in violation of the Fair Labor Standards

 Act.

                          II.     JURISDICTION AND VENUE

         6.     This Court has jurisdiction to hear this Complaint pursuant to 28 U.S.C. §

 1331.

         7.     Venue is proper in this Court under 28 U.S.C. § 1391(b).



                                               2
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 3 of 9 PageID 3



                           III.     FACTUAL ALLEGATIONS

        8.       AMBI maintains and operates an asphalt paving, repair and sealcoating

 business in Orlando, Florida.

        9.       AMBI employs Laborers to perform its asphalt installation, asphalt

 resurfacing, asphalt repair, tack & priming, and the other services, (collectively “asphalt

 paving”), it operates.

        10.      AMBI has engaged in unfair labor practices.

        11.      AMBI has previously been accused of unfair labor practices pursuant to the

 Fair Labor Standards Act (“FLSA”) in the past. See e.g. Dyer v. AMBI Paving, LLC., Case

 No.: 2017-CC-3995-O (Fla. 9th Jud. Cir. 2017); Michael Hill v. AMBI Paving, LLC., Case

 No.: 2017-CC-010412-O (Fla. 9th Jud. Cir. 2017).

        12.      In order to perform its asphalt paving services, AMBI employs Laborers

 that work together on a crew.

        13       The Laborers are directly engaged in providing the productive services to

 AMBI’s customers.

        14.      The Class Representative, Mr. Hughes, was employed by AMBI as a

 Laborer at its Orlando, Florida facility.

        15.      As a Laborer, Mr. Hughes job duties included but are not limited to, laying

 and repairing asphalt.

        16.      Laborers hold positions sometimes referred to as “rake man,” “roll man,”

 or “screw man.”

        17.      Mr. Hughes was employed by AMBI from approximately July 2018 until

 January 2020.
                                              3
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 4 of 9 PageID 4



        18.     As a Laborer, Mr. Hughes and similarly situated Laborers were paid an

 hourly rate.

        19.     Mr. Hughes was paid approximately $18.75 per hour.

        20.      Mr. Hughes was legally authorized to be employed by AMBI throughout

 his employment.

        21.     At all times relevant to their employment, Mr. Hughes and all other

 similarly situated Laborers, regularly used the instrumentalities of interstate commerce

 while performing their work.

        22.     At all times relevant to their employment, Mr. Hughes and all other

 similarly situated Laborers, also regularly used the channels of commerce while

 performing their work.

        23.     AMBI is an "employer" as defined by 29 U.S.C. § 203(d).

        24.     AMBI has employees subject to the provisions of the FLSA at its Orlando,

 Florida facility where the Class Representative, Mr. Hughes, and all other similarly situated

 Laborers, were employed.

        25.     AMBI has employed two or more persons, including Mr. Hughes, engaged

 in commerce or in the production of goods for commerce, or has had employees handling,

 selling, or otherwise working on goods or materials that have been moved in or produced

 for commerce by a person.

        26.     Mr. Hughes avers based on information and belief that at all times relevant

 to the violations of the Fair Labor Standards Act Defendant, AMBI was an enterprise

 whose annual gross volume of sales made or business done was not less than $500,000.

        27.     Defendant, Mr. Deochand, is an owner and manager of AMBI.
                                              4
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 5 of 9 PageID 5



         28.    Defendant, Mr. Deochand, is involved in the day-to-day operations of

 AMBI.

         29.    Defendant, Mr. Deochand, guided the company policies of AMBI.

         30.    Defendant, Mr. Deochand, actively engaged in the management,

 supervision, and oversight of AMBI.

         31.    Defendant, Mr. Deochand, could have authorized AMBI’s compliance with

 the Fair Labor Standards Act.

         32.    Defendant, Mr. Deochand, had control over the financial affairs of AMBI.

         33.    Defendant, Mr. Deochand, at all times material hereto was acting directly

 or indirectly in the interest of AMBI in relation to AMBI’s employees and was substantially

 in control of the terms and conditions of the employees’ work.

         34.    Class Representative, Mr. Hughes, and other similarly situated Laborers,

 were subjected to AMBI’s common policy of prohibiting Laborers from recording all hours

 and time worked.

         35.    Class Representative, Mr. Hughes, and other similarly situated Laborers,

 were subjected to AMBI’s common policy and practice of requiring Laborers to perform

 work off-the-clock.

         36.    Class Representative, Mr. Hughes, and other similarly situated Laborers,

 worked overtime in numerous workweeks and did not receive proper overtime pay.

         37.    AMBI had knowledge that Mr. Hughes, as well as other similarly situated

 Laborers, were working overtime without proper compensation.

         38.    AMBI failed to make a good faith effort to determine if Mr. Hughes, and

 similarly situated Laborers, were being compensated appropriately pursuant to the FLSA.
                                             5
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 6 of 9 PageID 6



        39.       AMBI has failed to maintain and keep accurate time records as required by

 the Fair Labor Standards Act. See e.g. 29 U.S.C. §§ 211(c); 215(a); 29 C.F.R. § 516, et. al.

        40.       AMBI also failed to post the required notice pursuant to the Fair Labor

 Standards Act.

        41.       Class Representative, Mr. Hughes, has retained LaBar & Adams, P.A. as

 Class Counsel to represent himself and the Class and has agreed to pay said firm a

 reasonable attorney’s fee for its services.

                     V.     COLLECTIVE ACTION ALLEGATIONS

        42.       Class Representative, Mr. Hughes, brings this action on behalf of himself

 as well as other similarly situated employees who were employed by AMBI as a Laborer

 at its Orlando, Florida location and paid an hourly rate.

        43.       Specifically, Class Representative, Mr. Hughes, brings the class’ claim

 under the Fair Labor Standards Act as a collective action, and will request the Court to

 grant conditional class certification under 29 U.S.C. § 216(b).

        44.       Class Representative, Mr. Hughes, will seek class certification of all

 employees of AMBI who: (1) were employed as “Laborers” at AMBI’s Orlando, Florida

 location during the preceding three (3) years; (2) were paid a “hourly rate;” and (3) worked

 more than forty hours in a workweek without being paid proper overtime compensation.

        45.       Class Representative, Mr. Hughes, and the similarly situated Laborers had

 similar job duties, were paid the same and were subjected to the same illegal policies and

 practices.

        46.       AMBI’s unlawful compensation practices are in willful disregard of the

 rights of the Class Representative, Mr. Hughes, and the similarly situated Laborers.
                                               6
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 7 of 9 PageID 7



        47.     AMBI’s labor conditions are detrimental to the health, efficiency, and the

 general well-being of the community and is in violation of the Fair Labor Standards Act.

                                 COUNT I
              PLAINTIFF, DARYL E. HUGHES’ INDIVIDUAL CLAIM
              FOR VIOLATIONS OF THE OVERTIME PROVISION OF
                     THE FAIR LABOR STANDARDS ACT

        48.     Plaintiff, Mr. Hughes, re-alleges and incorporates herein the allegations

 contained in paragraphs 8-41 above.

        49.     Mr. Hughes was employed as a “Laborer” by AMBI from approximately

 July 2018 until January 2020.

        50.     From approximately July 2018 until January 2020, AMBI repeatedly and

 willfully violated § 7 and § 15 of the Fair Labor Standards Act by failing to compensate

 Mr. Hughes at a rate not less than one and one-half times the regular rate at which he was

 employed for workweeks longer than forty (40) hours. Specifically, Plaintiff worked

 numerous weeks in excess of forty (40) hours a week, yet was not compensated for all work

 in excess of forty (40) hours at a rate not less than one and one-half times the regular rate

 at which he was employed.

        51.     AMBI willfully failed to maintain and keep accurate time records as

 required by the Fair Labor Standards Act.

        52.     AMBI failed to post the required notice pursuant to the Fair Labor Standards

 Act.

        WHEREFORE, Mr. Hughes demands a judgment against AMBI for the following:

        (a)     Unpaid overtime wages found to be due and owing;

        (b)     An additional equal amount equal to the unpaid overtime wages found to

                                              7
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 8 of 9 PageID 8



                be due and owing as liquidated damages;

        (c)     Prejudgment interest;

        (d)     A reasonable attorney’s fee and costs; and,

        (e)     Such other relief as the Court deems just and equitable.

                                 JURY TRIAL DEMAND

        Mr. Hughes demands a jury trial on all issues contained in Count I.

                           COUNT II
          COLLECTIVE ACTION BY CLASS REPRESENTATIVE,
 DARYL E. HUGHES, FOR VIOLATIONS OF THE OVERTIME PROVISION OF
                THE FAIR LABOR STANDARDS ACT

        53.     Mr. Hughes, as Class Representative, re-alleges and incorporates herein the

 allegations contained in paragraphs 8-47 above.

        54.     Throughout the employment of the Class Representative, Mr. Hughes, and

 all other similarly situated Laborers, the Defendant, AMBI, repeatedly and willfully

 violated § 7 and § 15 of the Fair Labor Standards Act by failing to compensate Mr. Hughes

 and all other similarly situated Laborers, at a rate not less than one and one-half times the

 regular rate at which they were employed for workweeks longer than forty (40) hours.

        55.     Specifically, Class Representative, Mr. Hughes, and all other similarly-

 situated “Laborers,” worked numerous weeks throughout their employment in excess of

 forty (40) hours a week, yet were not compensated for all work in excess of forty (40) hours

 at a rate not less than one and one-half times the regular rate at which they were employed.

        56.     AMBI failed to maintain and keep accurate time records as required by the

 Fair Labor Standards Act. See e.g. 29 U.S.C. §§ 211(c); 215(a); 29 C.F.R. § 516, et. al.




                                              8
Case 6:20-cv-00910-PGB-EJK Document 1 Filed 05/27/20 Page 9 of 9 PageID 9



        57.     AMBI failed to post the required notice pursuant to the Fair Labor Standards

 Act.

        WHEREFORE, Class Representative, Mr. Hughes, on behalf of himself and

 similarly situated employees, demands judgment against AMBI for the following:

        (a)     Unpaid overtime wages found to be due and owing;

        (b)     An additional equal amount equal to the unpaid overtime wages found to

                be due and owing as liquidated damages;

        (c)     Prejudgment interest;

        (d)     Reasonable attorney’s fee and costs; and,

        (e)     Such other relief as the Court deems just and equitable.

                                 JURY TRIAL DEMAND

        Class Representative, Mr. Hughes, on behalf of himself and similarly situated

 Laborers, demands a jury trial on all issues contained in Count II.

 Dated: May 27, 2020

                                                      Respectfully submitted,


                                                      /s/ Scott C. Adams
                                                      SCOTT C. ADAMS, ESQ.
                                                      Florida Bar No.: 0573442
                                                      Email: sadams@labaradams.com
                                                      N. RYAN LABAR, ESQ.
                                                      Florida Bar No.: 0010535
                                                      Email: rlabar@labaradams.com
                                                      LABAR & ADAMS, P.A.
                                                      2300 East Concord Street
                                                      Orlando, Florida 32803
                                                      (407) 835-8968 (phone)
                                                      (407) 835-8969 (facsimile)



                                              9
